United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1502
                                   ___________

Steven L. Hibshman,                   *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the Eastern
                                      * District of Arkansas.
Michael J. Astrue, Commissioner,      *
Social Security Administration,       * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: June 5, 2009
                                Filed: June 23, 2009
                                 ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Steven L. Hibshman appeals the district court’s1 order affirming the denial of
supplemental security income and disability insurance benefits. After careful review
of the record, see Juszczyk v. Astrue, 542 F.3d 626, 631 (8th Cir. 2008) (standard of




      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District
of Arkansas.
review), we find no merit to Hibshman’s arguments for reversal. Accordingly, we
affirm. See 8th Cir. R. 47B.
                       ______________________________




                                      -2-